ACCEPTED
                                                                                       01-14-01011-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  4/28/2015 4:13:31 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                      CERTIFICATE OF SERVICE

   As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b),
                                                               FILED(d),
                                                                     IN €,
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
I certify that I have served this document on all other   parties4/28/2015
                                                                  to this appeal,
                                                                           4:13:31 PM
                                                                 CHRISTOPHER A. PRINE
which are listed below, on April 28, 2015 as follows:                    Clerk


Ted Troy Tindall, Attorney at Law
17225 El Camino Real, Suite 190
Houston, Texas 77058
Office: (832) 691-1519
Facsimile: (832) 408-7579
Via e-mail: troy@tindallawfinn.com;



                                   Sincerely,



               Way n L. Prince,' Attorney at Law
       LAW OFFICES OF ATTORNEY WAYMAN L. PRINCE
                Member of Texas and Iowa Bars
                 9111 Katy Freeway- Suite 301
                     Houston, Texas 77024
                         (713) 467-1659
                   (713) 467-1686 (Facsimile)
                       T.B.A. #16329350

                     ATTORNEY FOR APPELLANT




                                       7